PER CURIAM.
In a scholarly opinion the trial court denied the defendant’s motion to dismiss, thereby holding that the plaintiffs’ complaint stated a cause of action. Defendant brings this interlocutory appeal. We have examined the order and authorities relied upon with care and in light of the respective advices of counsel. We are satisfied that the trial court correctly analyzed the contentions and that the appealed order is free from error.
Affirmed.
OWEN, C. J., and WALDEN and CROSS, JJ., concur.